Name: 95/468/EC: Council Decision of 6 November 1995 on a Community contribution for telematic interchange of data between administrations in the Community (IDA)
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service;  European construction;  economic policy;  economic geography;  information technology and data processing
 Date Published: 1995-11-11

 Avis juridique important|31995D046895/468/EC: Council Decision of 6 November 1995 on a Community contribution for telematic interchange of data between administrations in the Community (IDA) Official Journal L 269 , 11/11/1995 P. 0023 - 0025COUNCIL DECISION of 6 November 1995 on a Community contribution for telematic interchange of data between administrations in the Community (IDA) (95/468/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Having regard to the opinion of the Committee of the Regions (4), Having regard to the Council Resolution of 16 June 1994 on the development of administrative cooperation in the implementation and enforcement of Community legislation in the internal market (5), Having regard to the Council Resolution of 20 June 1994 on coordination with regard to the information exchange between administrations (6), Having regard to the conclusions of the Corfu European Council of 24 and 25 June 1994, Whereas the functioning of the internal market involves close cooperation between the competent administrations in the Member States and between them and the Community institutions; Whereas in certain cases it is necessary to have recourse to the use of telematic techniques for such exchange of information; Whereas, in order to be able to exchange information between the administrations in the different Member States, the Member States' internal telematic systems must above all comply with rules governing architecture, management, responsibility and maintenance, to ensure the interoperability of those telematic systems; Whereas that task is incumbent principally on the Member States; Whereas in certain cases a Community contribution is necessary insofar as the objectives of the proposed action cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale or effects of the proposed action, be matter achieved by the Community; Whereas the conditions should be laid down under which the implementation of certain specific projects is eligible for Community support; Whereas, if there were no such Community contribution, exchanges of information between the different administrative systems concerned at national and Community level would be likely not to be satisfactorily carried out; Whereas a financial reference amount, within the meaning of point 2 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995, is included in this Decision for 1995 and 1996, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty; Whereas the Treaty does not provide for powers other than those in Article 235 for the adoption of this Decision, the main purpose of which is to facilitate cooperation between administrations, HAS DECIDED AS FOLLOWS: Article 1 The purpose of this Decision is to determine the Community contribution to certain projects in the field of telematic interchange of data between administrations with a view to facilitating cooperation between them. For this purpose, a list of projects is laid down for 1995, 1996 and 1997 for which a specific need is hereby recognized along with the need for a Community contribution to render them operational throughout the Community. Article 2 1. The following are hereby recoginzed as projects for telematic exchange of data between administrations requiring Community support: - practical introduction of electronic mail on the basis of X.400, - improvement in the telematic interchange of data among Member States and between Member States and the Community institutions, - facilitating the Community decision-making process, i.e. mainly the communication and management of official documents, - progress in the field of the following horizontal activities: - provision of generic services such as message transfer, file transfer and data base access, - data structure and reference model involving definition of common architecture rules, standardization activities and practical implementation, in particular NSPP (National Service Pilot Projects), - legal and contractual framework and quality control, - support for preparatory measures for telematic interchange of data of the European Environmental Agency, the Office for Harmonization in the Internal Market (Trade Marks and Designs), the European Agency for the Evaluation of Medicinal Products, the European Monitoring Centre on Drug and Drug Addiction and the Translation Centre for the Bodies of the Union, upon the request of these bodies, - practical implementation of the following sectoral projects: >TABLE> 2. The Community may support, within the framework of this Decision and in particular Article 4 thereof, other projects to meet the need for telematic interchange of data between administrations in accordance with Article 1 insofar as such need has been identified in another Council Decision. Article 3 1. The financial reference amount for the implementation of this action for 1995 and 1996 shall be ECU 60 million. The financial reference amount for 1997 shall be adopted by the Council in the framework of the mid-term evaluation referred to in Article 6. 2. The annual appropriations shall be authorized by the budgetary authority within the limits of the financial perspective. 3. This Decision shall relate solely to the use of Community financial resources and shall not affect Member States' financial expenditure in respect of the projects recognized under Article 2 of this Decision. Article 4 1. The Commission shall be responsible for the implementation of this Decision. 2. The Commission shall be assisted in this by a committee composed of representatives of the Member States and chaired by a representative of the Commission. 3. (a) The following procedure shall apply in respect of: - approval of the work programme drawn up by the Commission at half-yearly intervals, - arrangements for Community contribution and breakdown of budgetary expenditure, - approval of the content of tenders and evaluation of projects and measures the total value of which is in excess of ECU 200 000, - adoption of common rules and procedures for bringing about technical and administrative interoperability. The Commission representative shall submit to the Committee a draft of measures to be taken. The Committee shall deliver its opinion on the draft within a time-limit which the Chairman may lay down according to the urgency of the matter concerned. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chariman shall not vote. The Commission shall adopt the proposed measures if they are in accordance with the Committee's opinion. If the proposed measures are not in accordance with the Committee's opinion, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the Commission shall adopt the proposed measures. (b) With regard to the measures for implementation of this Decision other than those referred to in (a), the Commission representative shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft, within a time-limit which the Chairman may set depending on the urgency of the matter concerned, if necessary by taking a vote. The opinion shall be recorded in the Committee's minutes; in addition, each Member State shall be entitled to ask for its position to be recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. Article 5 1. In implementing the projects recognized under Article 2, the content of the Community contribution may include the following types of action. - presentation of technical network solutions to enable communication between the administrations' autonomous information systems, - preparation and validation of common rules for a communications architecture, - examination of any possible impact on users, - contribution to laying down a legal framework, in particular by drawing up specimen agreements, - consultation and coordination of all parties concerned in the national administrations and Community institutions as well as of network operators, service providers and industrial companies. The content of the individual projects will be defined in detail within the work programme referred to in the first indent of Article 4 (3) (a). 2. In the case of Community contributions, the following framework conditions should be satisfied: - any expenditure shall guarantee value for money through prior appraisal and by ensuring that the benefits secured are in keeping with the resources deployed, - interoperability of IT networks, services and applications, - taking account of the work of the European standardization organizations and of Ephos, - taking account of provisions on the protection of personal data, - inclusion of the R& D results of the third and fourth framework programmes insofar as they concern information systems for administrations, in particular ENS (European Nervous System). Article 6 This Decision shall be published in the Official Journal of the European Communities. It shall apply until 31 December 1997. The Commission shall, in accordance with the Member States, carry out mid-term and ex post evaluations, as well as continuous and systematic monitoring, of the activities covered by this Decision, in relation to specified objectives and taking into account costs, benefits, and return on investment. It shall forward its mid-term evaluation to the European Parliament and the Council no later than 30 September 1996, together with any appropriate proposals. Done at Brussels, 6 November 1995. For the Council The President J. M. EGUIAGARAY